Unpublished opinions are not binding precedent in this circuit.
' PER CURIAM:
Wellesley K. Clayton appeals the district court’s order denying his motion for reconsideration of a prior order dismissing as untimely his appeal from the bankruptcy court. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Clayton v. M&T Bank, Nos. 3:16-cv-00018-RJC; 15-30573 (W.D.N.C. May 24, 2016). We deny Clayton’s motion for appointment of counsel and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED